Citation Nr: 1423889	
Decision Date: 05/27/14    Archive Date: 06/03/14

DOCKET NO.  12-06 943	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for malignant melanoma leading to loss of the right eye.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from October 1947 to June 1950 and from December 1950 to June 1968.  He served in the Republic of Vietnam from August 1966 to August 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision by the Houston, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA).  In January 2013, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing is of record.  The Board reopened the claim and remanded the case for additional development in August 2013.

The issue of entitlement to service connection for depression was raised in March 2014, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over that issue, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


REMAND

A review of record shows that additional development is required for an adequate determination of the issue on appeal.  A remand by the Board confers on a claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).  

The Board's September 2013 remand instructions included a request that the Veteran be scheduled for an examination with an ophthalmologist.  Although the Veteran was provided a VA examination in January 2014, the examiner was an optometrist.  Therefore, additional development is required prior to appellate review.

Accordingly, the case is REMANDED for the following action:

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.

1.  Obtain all pertinent VA medical records not yet associated with the claims file and associate them with the claims file.

2.  Schedule the Veteran for an eye examination with an ophthalmologist.  If a VA examination with an ophthalmologist cannot be scheduled, an explanation should be included in the appellate record and appropriate action must be taken to obtain the requested opinions from an ophthalmologist or other appropriate medical specialist.  The clinician should explain the basis for any opinion and base the opinion on sufficient facts or data with reference to medical literature, if possible.  The examiner should review the claims file and note that review in the report.  In addition to the service medical records, the examiner should consider the Veteran's statements regarding his symptoms in service and his symptoms since service.  The examiner should opine as to whether it is at least as likely as not (50 percent or greater probability) that malignant melanoma of the right eye and loss of the right eye is due to or was caused by or related to the Veteran's active service, including exposure to herbicides during service in Vietnam.  The examiner should also discuss typical rates of progression of malignant melanoma of the eye and should opine as to whether it is at least as likely as not (50 percent or greater probability) that a malignant tumor was present during service or within one year following the Veteran's separation from service on June 30, 1968.

3.  Then, readjudicate the claim.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

